Citation Nr: 1235936	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Atlanta Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss disability and tinnitus.

As a preliminary matter, the Veteran contends that he had in-service noise exposure during basic training exercises.  A review of the Veteran's service personnel records shows that he participated in basic training in March 1968.  As such, the Board acknowledges that the Veteran had some in-service noise exposure.

The Veteran's January 1968 entrance examination report shows normal hearing in both ears.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (threshold for normal hearing between 0 and 20 decibels; higher thresholds show some degree of hearing loss); 38 C.F.R. § 3.385 (2011) (auditory threshold for VA purposes measured up to and including 4000 Hertz).

The Veteran's service treatment records show that he was seen for complaints of left ear hearing loss starting several days prior in March 1968.  An audiological evaluation performed at that time (March 8) showed normal hearing in the right ear and significant hearing loss in the left ear.  Additional audiological evaluations performed that month on March 13, 20, and 21/29 (date unclear) continued to show normal hearing in the right ear and varying degrees of hearing loss in the left ear.

The Veteran's October 1970 separation examination report shows normal hearing in both ears, with the right ear measurements through 3000 Hertz at or slightly above (3000 Hertz; 30 decibels) the threshold for normal hearing.

The Veteran was afforded a VA examination in February 2009, in which he reported a left ear hearing loss since basic training, right ear hearing loss beginning at age 35, and constant tinnitus in the right ear beginning approximately 15 years prior to the exam.  On examination, the Veteran was found to have disabling hearing for VA purposes bilaterally.  See 38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with sensorineural hearing loss in both ears and concluded that she could not resolve whether the hearing loss in the left ear was related to military service without resorting to mere speculation, due to a lack of testing or diagnosis of the cause of the hearing loss during service.  The examiner also concluded that the reported tinnitus was as least as likely as not a symptom associated with hearing loss; no discussion was provided for the right ear hearing loss.

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 4.2.  In this case, the Board finds that the February 2009 VA examination is inadequate inasmuch as a complete medical opinion addressing the nature and etiology of the Veteran's bilateral hearing loss and tinnitus is needed to have sufficient medical evidence of record to decided the Veteran's claim.

In this regard, the Board acknowledges that the February 2009 VA examiner could not provide an opinion as to left ear hearing loss without resorting to speculation.  The Board acknowledges that there is no additional evidence for the examiner on remand to consider; however, there is evidence of record that indicates bilateral hearing loss in service, and a complete etiology opinion with supporting rationale is needed.  For the right ear, although the Veteran does not report hearing loss until age 35 (approximately thirteen years after service), the record indicates some in-service noise exposure and a slight decrease in his hearing at his separation exam, with thresholds at or above normal hearing through 3000 Hertz.  For the left ear, the Veteran sought treatment for hearing loss in-service, the record indicates some in-service noise exposure, and the in-service audiological evaluations show hearing loss, even though hearing loss was normal at separation.  On remand, the examiner will be asked to review the record and address these issues.

Additionally, as the February 2009 VA examiner concluded that the reported tinnitus was as least as likely as not a symptom associated with hearing loss, the Board finds that this issue is inextricably intertwined with the issue of bilateral hearing loss and, as such, should be addressed as part of the addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claims that the Veteran adequately identifies and authorizes the VA to obtain.

2.  Then, the Veteran's claims file should be forwarded to a VA examiner other than the examiner who performed the February 2009 VA examination for a complete review of the claims file and preparation of an addendum opinion addressing the following:

a.  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to the Veteran's active duty service.

For the purposes of the opinion, the examiner should assume that the Veteran was exposed to some in-service noise exposure during basic training exercises.

It is noted that the Veteran was treated during service for complaints of left ear hearing loss on March 8, 13, 20, and 21/29, 1968; audiological evaluations for both ears are of record.  The audiological evaluation performed at the October 1970 separation examination shows noticeable shifts in both the right and left ear thresholds from those taken in March 1968.  The examiner is asked to specifically discuss these results as part of the opinion.

b.  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is etiologically related to the Veteran's active duty service.

The Veteran should be scheduled for another VA examination only if deemed necessary by the examiner providing the opinion.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

3.  Then, the issues on appeal should be readjudicated in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

